Court of Appeals, State of Michigan

                                              ORDER
                                                                           Michael J. Riordan
People of MI v Terreik Jaylel Latham                                        Presiding Judge

Docket No.    338891                                                       David H. Sawyer

LC No.        16-009739-01-FC                                              Kathleen Jansen
                                                                            Judges


              The Court orders that the February 6, 2020 op1mon is hereby VACATED, and
a new opinion is attached.



                                                         ~~
                                                         Presiding Judge




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                              FEB 2 0 2020
                                       Date